 


110 HR 5286 IH: To provide for the reliquidation of certain entries of industrial nitrocellulose.
U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5286 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2008 
Mr. Ferguson introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To provide for the reliquidation of certain entries of industrial nitrocellulose. 
 
 
1.Reliquidation of certain entries of industrial nitrocellulose from the United Kingdom 
(a)Liquidation or reliquidation of entriesNotwithstanding sections 514 and 520 of the Tariff Act of 1930 (19 U.S.C. 1514 and 1520), or any other provision of law, U.S. Customs and Border Protection shall, not later than 90 days after the date of the enactment of this Act— 
(1)reliquidate the entries listed in subsection (b) at the final antidumping duty assessment rate of 3.43 percent, as determined by Department of Commerce during the administrative review pertaining to those entries; and  
(2)refund to the importer of record the amount of excess antidumping duty collected as a result of the liquidation of those entries and the assessment of antidumping duties at the as entered rate of 18.49 percent, including interest thereon, in accordance with sections 737(b) and 778 of the Tariff Act of 1930 (19 U.S.C. 1673f(b) and 1677g).  
(b)Affected entriesThe entries referred to in subsection (a) are as follows: 
 
  
Entry number  Date of entryPort   
 
9160825528606/26/2000Houston  
9160828575307/04/2000Houston  
9160825850407/20/2000Houston  
9160828576107/04/2000Houston  
9160825970007/25/2000Houston  
9160826072408/01/2000Houston  
9160826340508/12/2000Houston  
9160826442908/28/2000Houston  
9160826613508/31/2000Houston  
9160826736409/06/2000Houston  
9160827138209/27/2000Houston  
9160827297610/05/2000Houston  
9160827373510/12/2000Houston  
9160827666210/23/2000Houston  
9160827870010/30/2000Houston  
9160827665410/23/2000Houston  
9160827956711/07/2000Houston  
9160827955911/08/2000Houston  
9160828232211/20/2000Houston  
9160828524212/09/2000Houston  
9160828693512/16/2000Houston  
9160828695012/16/2000Houston  
9160828842812/19/2000Houston  
9160828939212/28/2000Houston  
9160829049901/02/2001Houston  
9160829050701/02/2001Houston  
9160829371701/24/2001Houston  
9160829370901/24/2001Houston  
9160829686802/06/2001Houston  
9160829464001/30/2001Houston  
9161045004002/19/2001Houston  
9161045503103/06/2001Houston  
9151045501503/06/2001Houston  
9161045922303/26/2001Houston  
9161046205204/06/2001Houston  
9161046203704/10/2001Houston  
9161046666504/22/2001Houston  
9161046061904/06/2001Houston  
9161046966905/09/2001Houston  
9161047060005/12/2001Houston  
9161047040205/12/2001Houston  
9161047414905/30/2001Houston  
9161047701906/12/2001Houston  
9161047538506/04/2001Houston  
9161047965006/25/2001Houston  
9160825501306/22/2000Norfolk  
9160825499006/22/2000Norfolk  
9160825749807/09/2000Norfolk  
9160825918907/15/2000Norfolk  
9160826070807/16/2000Norfolk  
9160826071607/29/2000Norfolk  
9160826327208/08/2000Norfolk  
9160826342108/12/2000Norfolk  
9160826471808/14/2000Norfolk  
9160826514508/18/2000Norfolk  
9160826539208/18/2000Norfolk  
9160826538408/18/2000Norfolk  
9160826612708/25/2000Norfolk  
9160826611908/25/2000Norfolk  
9160826893309/08/2000Norfolk  
9160826628309/01/2000Norfolk  
9160826892509/08/2000Norfolk  
9160826896609/08/2000Norfolk  
9160826986509/15/2000Norfolk  
9160827218209/22/2000Norfolk  
9160827098809/15/2000Norfolk  
9160827240609/22/2000Norfolk  
9160827298409/30/2000Norfolk  
9160827372709/30/2000Norfolk  
9160827379210/06/2000Norfolk  
9160827770210/18/2000Norfolk  
9160827823910/24/2000Norfolk  
9160827533410/14/2000Norfolk  
9160827759510/21/2000Norfolk  
9160827959111/01/2000Norfolk  
9160827983111/13/2000Norfolk  
9160828231411/15/2000Norfolk  
9160828502811/30/2000Norfolk  
9160827918111/30/2000Norfolk  
9160998139312/15/2000Norfolk  
9160828940012/23/2000Norfolk  
9160829051512/29/2000Norfolk  
9160829340201/16/2001Norfolk  
9160829904502/08/2001Norfolk  
9160829902902/08/2001Norfolk  
9161045043802/15/2001Norfolk  
9161045373902/28/2001Norfolk  
9161045375402/28/2001Norfolk  
9161046108803/27/2001Norfolk  
9161046506304/17/2001Norfolk  
9161046744004/24/2001Norfolk  
9161046856205/01/2001Norfolk  
9161047411505/23/2001Norfolk  
9161047428906/05/2001Norfolk  
9161047838906/13/2001Norfolk      
 
